Citation Nr: 1541235	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a dorsal spine disability. 

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a degenerating lumbar spine disorder. 

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a head injury/traumatic brain injury.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for memory loss also claimed as secondary to head injury/traumatic brain injury.  

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ear injury.  

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right eye fluttering. 
7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left foot drop claimed as secondary to back pain. 

8.  Entitlement to service connection for a dorsal spine disability. 

9.  Entitlement to service connection for a degenerating lumbar spine disorder. 

10.  Entitlement to service connection for a head injury/traumatic brain injury.

11.  Entitlement to service connection for memory loss also claimed as secondary to head injury/traumatic brain injury and/or shoulder pain. 

12.  Entitlement to service connection for a right ear injury.  

13.  Entitlement to service connection for right eye fluttering. 

14.  Entitlement to service connection for an acquired psychiatric disorder to include depression.  

15.  Entitlement to service connection for a cervical spine disorder. 

16.  Entitlement to service connection for a left leg disorder to include genu varum of the knee. 

17.  Entitlement to service connection for a left shoulder disability.  

18.  Entitlement to service connection for a pulmonary disability to include asbestosis.

19.  Entitlement to service connection for generalized arthritis. 

20.  Entitlement to service connection for a right leg disorder to include genu varum of the knee. 

21.  Entitlement to service connection for migraine headaches claimed as secondary to head injury/traumatic brain injury.   

22.  Entitlement to an increased rating for residuals, status post right shoulder trauma, rated as 30 percent from February 27, 2009 to June 1, 2010.    

23.  Entitlement to an increased rating for residuals, status post right shoulder trauma, rated as 40 percent since June 1, 2010.  


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1959. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This case was remanded by the Board for further development in June 2014.  

In April 2014 and March 2015, the Veteran was afforded videoconference hearings before the undersigned Veterans' Law Judge (VLJ).  Transcripts of those hearings are of record. 

It is noted that the Veteran's claims folder is now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The Board notes that although the Veteran initially filed a claim for asbestosis, as reflected on the title page the Board has restyled the issue to include any potentially relevant pulmonary disability claims raised in the record, which includes asbestosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left foot drop claimed as secondary to back pain and entitlement to service connection for a dorsal spine disability, degenerating lumbar spine disorder, head injury/traumatic brain injury, memory loss, right ear injury, right eye fluttering, an acquired psychiatric disorder to include depression, cervical spine disorder, left leg disorder to include genu varum of the knee, a left shoulder disability, asbestosis, generalized arthritis, right leg disorder to include genu varum of the knee and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a dorsal spine disability, lumbar spine disability, head injury, right ear injury, memory loss and right eye fluttering was last denied in a December 2007 rating decision.  The evidence added to the record with regard to these disabilities since the December 2007 rating decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claims.  

2.  From February 27, 2009 to June 1, 2010, residuals, status post right shoulder trauma was not manifested by limitation of motion to 25 degrees from the side.  

3.  Since June 1, 2010, residuals, status post right shoulder trauma is manifested by limitation of motion to 25 degrees from the side.  Ankylosis is not shown.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection for a dorsal spine disability, lumbar spine disability, head injury, right ear injury, memory loss and right eye fluttering is final.  New and material evidence to reopen the claims for service connection for a dorsal spine disability, lumbar spine disability, head injury, right ear injury, memory loss and right eye fluttering has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  From February 27, 2009 to June 1, 2010, the criteria for a rating higher than 30 percent disabling for residuals, status post right shoulder trauma were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201.

3.  Since June 1, 2010, the criteria for a rating higher than 40 percent disabling for residuals, status post right shoulder trauma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2009, July 2010, November 2010, December 2010, October 2011, and December 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received the Board looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for a dorsal spine disability, lumbar spine disability, right eye fluttering, head injury, right ear injury and memory loss.  In a December 2007 rating decision, service connection for a dorsal spine disability, lumbar spine disability, right eye fluttering and memory loss was denied.  Service connection for degenerating upper lumbar spine disorder and a lower dorsal spine disability was denied because the RO found that there was no evidence showing that the disorders occurred during active duty service nor was there evidence of a current disorder related to active duty service.  Service connection for memory loss was denied because the RO found that the service treatment records did not show the claimed disorder occurred during active duty service and there was no evidence showing a current disability.  Service connection for memory loss was denied on a secondary basis since the evidence did not show a head injury that was related to service.  The RO further found that no permanent residual or chronic disability of the right eye subject to service connection was shown by the service treatment records or demonstrated by evidence following service, and that right eye fluttering was not warranted on a secondary basis since the evidence did not show a head injury that was related to service.  

The RO also determined in the December 2007 rating decision that new and material evidence had not been received to reopen the claims for entitlement to service connection for right ear injury and a head injury.  It was determined that the evidence still did not show that the Veteran suffered a right ear and/or head injury during active duty service.  The Veteran was notified of the decision in December 2007.  The Veteran did not appeal that decision and he did not submit new and material evidence within the one year appeal period.  The December 2007 decision denying service connection for a dorsal spine disability, lumbar spine disability, right eye fluttering, head injury, right ear injury and memory loss became final. 

After reviewing all of the evidence of record available at the time of the December 2007 rating decision and in light of the evidence received since that decision to include the March 2009 opinion of Dr. G, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims.  To that end, Dr. G expressed that the Veteran's bilateral shoulder pain and low back pain were caused by an in service fall in 1958 while transporting a foot locker downstairs.  Dr. G expressed that the Veteran suffered traumatic brain injury at that time and that other problems associated with his difficulties included but were not limited to memory loss.  She also noted that acid was poured directly into the Veteran's ears.  She found that the injuries were a direct result of service.  The Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a dorsal spine disability, lumbar spine disability, head injury, right ear injury, memory loss and right eye fluttering.  Accordingly, these claims are reopened.


Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

On February 27, 2009, the Veteran claimed that his residuals, status post right shoulder trauma had worsened.  At that time, his disability was rated as 20 percent disabling.  In an October 2009 rating decision, the Veteran was granted a 30 percent evaluation, effective February 27, 2009.  The Veteran was granted a temporary total rating for convalescence, effective December 22, 2009 until March 1, 2010.  (This period is not contested and remains unaffected by the findings herein.)  His 30 percent rating continued until June 1, 2010 and a rating of 40 percent rating was granted thereafter.  

The Veteran's rating for residuals, status post right shoulder trauma is evaluated under Diagnostic Codes 5003- 5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Under Diagnostic Code 5003, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5201 provides that motion limited to the shoulder level warrants a 20 percent disability rating for the major arm, and motion limited to midway between the side and shoulder level warrants a 30 percent rating for the major arm.  A limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Initially, the Board finds that a rating higher than 30 percent for the Veteran's right shoulder disability is not warranted from February 27, 2009 to June 1, 2010.  To that end, the record shows that the Veteran is right hand dominant.  During the March 2009 VA examination, the Veteran reported that he had no strength in his right arm and that he could not move it much.  Examination revealed active flexion was to 35 degrees, extension 0 degrees and abduction 40 degrees.  He refused to do external or internal rotation.  There was pain with extremes of motion and repetitive motion increased pain and was difficult for him to do.  Right shoulder, degenerative joint disease, with history of previous rotator cuff tear, currently with frozen shoulder was diagnosed.  

Under Diagnostic Code 5201, for the major extremity, the criterion for a 40 percent rating is limitation of motion to 25 degrees from the side.  Based on the evidence of record, from February 27, 2009 to June 1, 2010, flexion was at worse 35 degrees and abduction was at worse 40 degrees when considering pain.  Even when considering the provisions of 38 C.F.R. §§ 4.40 , 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), a limitation of motion to 25 degrees from the side under Diagnostic Code 5201 was not shown during this period of time. 

The Board has considered other diagnostic codes pertaining to the shoulder and arm.  As there is no showing of ankylosis, however, during this time Diagnostic Code 5200 is not for application.  Further, there is no showing of any impairment of the left humerus or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  There are no other relevant diagnostic codes for consideration during this period of time. 

The Board also finds that a rating higher than 40 percent disabling for residuals, status post right shoulder trauma since June 1, 2010 is not warranted.  To that end, during the August 2010 VA examination the right shoulder flexed to 30 degrees and abduction was to 30 degrees both with pain throughout range of motion.  The Veteran was unable to externally or internally rotate the arm and claimed he was unable to perform repetitive motion testing.  The January 2012 VA examination disclosed flexion was to 40 degrees and to 0 degrees with pain.  Abduction was to 20 degrees and to 0 degrees with pain.  The right shoulder was shown to be ankylosed with abduction limited to 25 degrees from the side.  

During the December 2012 VA examination, right shoulder flexion and abduction was 0 degrees.  Although there was severe limitation of motion and painful motion, examination revealed the right shoulder was not ankylosed.  The April 2014 VA examination disclosed right shoulder flexion to 25 degrees with pain at 25 degrees and abduction to 30 degrees with pain at 30 degrees.  The Veteran was unable to do repetitive motion testing secondary to pain.  The VA examiner stated that due to pain and sensitivity the Veteran is expected to lose about 150 degrees of shoulder flexion and abduction, and about 80 to 90 degrees of internal and external rotation.  There was no showing of ankylosis.  

Since June 1, 2010, the Veteran's right shoulder disability is rated as 40 percent under Diagnostic Code 5201, which indicates limitation of motion to 25 degrees from the major side.  This is the maximum rating available under Diagnostic Code 5201.  The only ratings higher than 40 percent for the shoulder are for ankylosis of the scapulohumeral articulation (DC 5200) and impairment of the humerus (DC 5202).  The evidence of record, however, does not show ankylosis of the scapulohumeral articulation and/or impairment of the humerus.  

The Board acknowledges the lay statements of record from family and friends detailing the Veteran's right shoulder disability and impairments.  The Board has also considered the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran reports his right shoulder disability cause difficulties with lifting, getting dressed, shaking hands, picking up things, twisting and turning.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment of his right shoulder.  DeLuca.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

The discussion above reflects that the symptoms of the Veteran's right shoulder disability are contemplated by the applicable rating criteria.  The effects of his disability, including fatigue, weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. Here, however, in a July 2014 rating decision TDIU was granted, effective February 3, 2014.  The Veteran has not disagreed with the decision.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received, the claim for entitlement to service connection for a lumbar spine disability is reopened.

New and material evidence has been received, the claim for entitlement to service connection for a dorsal spine disability is reopened.

New and material evidence has been received, the claim for entitlement to service connection for a head injury/traumatic brain injury is reopened.

New and material evidence has been received, the claim for entitlement to service connection for memory loss is reopened.

New and material evidence has been received, the claim for entitlement to service connection for a right ear injury is reopened.

New and material evidence has been received, the claim for entitlement to service connection for right eye fluttering is reopened.

Entitlement to an increased rating for residuals, status post right shoulder trauma, rated as 30 percent from February 27, 2009 to June 1, 2010 is denied.   

Entitlement to an increased rating for residuals, status post right shoulder trauma, rated as 40 percent since June 1, 2010, is denied.  


REMAND

Having reopened the claims of entitlement to service connection for a dorsal spine disability, lumbar spine disability, head injury, right ear injury, memory loss and right eye fluttering, the Board finds that further development is warranted to determine the etiology of these disabilities as well as his claims for an acquired psychiatric disorder to include depression, cervical spine disorder, left leg disorder to include genu varum of the knee, a left shoulder disability, asbestosis, generalized arthritis, right leg disorder to include genu varum of the knee and migraine headaches.  

To that end, in March 2009, Dr. G stated that the Veteran's bilateral shoulder pain, low back pain, numbness in his right thigh, pain radiation into his left leg characteristic of sciatica, migraine headaches, knee pain, neck pain, and hand and wrist pain were caused by an in service fall while transporting a foot locker downstairs.  Dr. G expressed that the Veteran suffered traumatic brain injury at that time and it rendered him unconscious for several hours and required weeks of hospitalization.  Dr. G also stated that other problems associated with his difficulties included but were not limited to asbestosis, memory loss and depression.  She also believed that a secondary condition of arthritis had worsened through the years as a result of his military injuries.  

With regard to asbestosis, the Veteran claims that he was exposed to hazardous material while serving aboard navy ships as a crew chief during service.  According to the Veteran, the naval vessels were saturated with asbestos fibers.  He claims he worked with it, breathed it, slept in it, and ate around it.  In March 2009, Dr. G indicated that the Veteran had asbestosis.  The Board notes, however, that in December 2009, private examiner, Dr. H noted that asbestosis is an unlikely diagnosis for the Veteran.  Although he has had clear exposure to asbestos according to Dr. H, he had no significant pleural disease and did not he have significant changes of diffusion or restriction to his lungs.  

In light of the lay statements of record and the opinion of Dr. G, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's claimed disabilities.  The Board also notes that the Veteran claims that his migraine headaches are secondary to his head injury, back, shoulder and leg.  In a December 2009 treatment record it was noted that the Veteran's headaches may be secondary to his shoulder pain.  On remand, an opinion on this matter should also be obtained.  

The Board finds that the outcome of the claim for entitlement to service connection for a degenerating lumbar spine disorder may affect the outcome of the claim of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left foot drop.  In this regard, the Veteran claims that his left foot drop is secondary to his back pain.  As such, the Board finds that the claims are inextricably intertwined. Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, both issues are remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any outstanding, relevant VA or private treatment records and ask that he provide authorization to obtain any private treatment records.  After securing any necessary authorization, these records should be requested.  If any requested records are not available, the Veteran should be notified of such.  All attempts to obtain records must be documented in the claims folder.

2. The AOJ should conduct appropriate development, including obtaining the Veteran's personnel records not already of record, to determine whether the Veteran was exposed to asbestos during service.  If it is determined that the Veteran was exposed to any level of asbestos in service, the AOJ should also, if possible, determine whether he had any pre or post-service exposure to asbestos and if so, the nature, intensity and duration of such exposure.  If, and only if, it is determined that the Veteran was exposed to any level of asbestos in service schedule him for a pulmonary examination to determine the nature and extent of his disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Access to VBMS and Virtual VA must be made available to the examiner.  A notation to the effect that this record review took place should be included in the examiner's report.  The examiner should be instructed that the Veteran had exposure to asbestos in service.  If asbestosis or another pulmonary disorder is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder had its onset in service or is otherwise etiologically related to his period of service.  A complete rationale must be given for all opinions and conclusions expressed.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran, and the March 2009 opinion of Dr. G.

3. Schedule the Veteran for a VA examination to determine if he has residuals from a head injury, a right ear disability, memory loss and migraine headaches that are related to service.  Access to VBMS and Virtual VA must be made available to the examiner.  After examination and review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disabilities were caused by or aggravated by service.  If a head injury is found to be attributable to service, the examiner must document any residuals resulting therefrom to include memory loss, right eye fluttering and/or migraine headaches.  The VA examiner must also address whether the Veteran's migraine headaches were caused or aggravated (permanently made worse) by his service connected right shoulder disability.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran, and the March 2009 opinion of Dr. G.

4. Schedule the Veteran for a VA examination to determine if he has a dorsal spine disability, lumbar spine disability, cervical spine disorder, left leg disorder to include genu varum of the knee, a left shoulder disability, generalized arthritis, and a right leg disorder to include genu varum of the knee that are related to service.  Access to VBMS and Virtual VA must be made available to the examiner.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disabilities were caused by or aggravated by service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran, and the March 2009 opinion of Dr. G.

5. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Access to VBMS and Virtual VA must be made available to the examiner.  A notation to the effect that this record review took place should be included in the examiner's report.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service and/or was caused and/or aggravated by his service connected right shoulder disability.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran, and the March 2009 opinion of Dr. G. 

6. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7. Thereafter, the AOJ should readjudicate the remaining claims to include the intertwined claim of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a foot drop claimed as secondary to back pain.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


